DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 05, 2022 has been entered.
Response to Arguments
3.	Applicant's arguments filed October 05, 2022 have been fully considered but they are not persuasive. 
	In re pages 7-8, applicants argue that, with respect to the proposed restriction requirement between claims 4 and 17 during the interview dated October 12, 2022, claims 4 and 17 fail both of the following criteria for restriction requirement: 
(A) The inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and 
(B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02). 
In response, it is found persuasive and; therefore, all claims are examined in this Office Action.
In re page 9, applicants argue, with respect to claim 4, that Groppa and Schmalstieg, alone or in combination, fail to disclose features of amended claim 4. Paragraphs [0075] and [0076] of Schmalstieg disclose that "[i]n some embodiments, the mask may be grown by applying a filter operation to the image. For example, in one embodiment, the filter may determine the silhouette of M and then apply a disc-shaped kernel or a 2D Gaussian kernel to every silhouette pixel." Accordingly, Schmalstieg discloses "applying a filter operation to the image." Schmalstieg does not disclose applying a filter operation to a mask. Schmalstieg, thus, fails to disclose "filtering . .. the keying mask to generate a filtered keying mask, as recited in claim 4, as amended (emphasis added).	
In response, the examiner respectfully disagrees. The primary reference Groppa et al. discloses in page 3, paragraph [0036] that “…More specifically, if a pixel location corresponds to an area that is determined (determination step 510) to be outside of a defined depth range, the pixel location should be rendered based on video input for rendering the virtual environment. On the other hand, if a pixel location corresponds to an area that is determined to be within the defined depth range, a further determination step 512 is invoked to determine whether the camera input at this pixel location corresponds to an unwanted background image (e.g., within a chroma key range). If the camera input at this pixel location indeed corresponds to an unwanted background image (e.g., the pixel is in the chroma key range), the pixel location should be rendered based on video input for the virtual environment. Otherwise, the pixel location should be rendered based on the camera input, effectively bringing real-world images into the frame”. It is noted that Groppa et al. discloses in page 3, paragraph #0036 the further determined step 512 filtering, using the one or more processors, the pixels to generated a filtered pixels corresponding to a second portion of the live image of the real environment but not the claimed “keying mask”. 
As discussed in the last Office Action, the secondary reference Schmalstieg discloses the claimed modifying, using the one or more processors, the live image of the real environment with content based on the keying mask, in order to generate a display image; and display, on the display, the display image.
When Groppa et al. and Schmalstieg are combined as proposed by the examiner, the further determined step 512 of Groppa et al. would filtering, using the one or more processors, the keying mask of Schmalstieg to generated a filtered keying mask corresponding to a second portion of the live image of the real environment as required by claim 4.
In re pages 9-10, applicants argue, with respect to claims 17 and 23, that Groppa and Schmalstieg, alone or in combination, fail to disclose features of amended claims 17 and 23. Groppa discloses that "additional post processing effects may be applied in a step 516 . . . Such transformations may include, for example, .. . corrections for chromatic aberrations." Groppa at paragraph [0038]. Clearly, the "post processing effects" of block 516 occur after "generating a merged video stream" represented by block 514. Because the post effects processing occurs after generation of a merged video stream, Groppa, fails to disclose features of amended claims 17 and 23. Applicant cautions the Examiner that simply because a reference can disclose a feature does not mean the references does disclose the feature. For example, Groppa does not teach or suggest rearranging the post effects processing to occur before the generation of a merged video stream.
	In response, the examiner respectfully disagrees. It is agreed with the applicants that Groppa et al. discloses in page 3, paragraph [0038] that “It is also contemplated that additional post processing effects may be applied in a step 516... Such transformations may include, for example, geometry lens distortions, corrections for chromatic aberrations, multisampling, resizing and the like…”. However, to shift locations of parts is considered to be obvious to one of ordinary skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950). Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to shift the location of the post processing effects step 516 to pre-processing effects as claimed.
	Additionally, the claimed “perform image processing on the live image to generate a processed image” is met by the processor hardware 408 disclosed in page 3, paragraph [0032] of Groppa et al..
                                    Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 4, 6-9, 11-13, 15-17, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Groppa et al. (US 2016/0148429 A1) in view of Schmalstieg (US 2014/0321702 A1).
In considering claim 4, Groppa and Schmalstieg teach all the claimed subject matter. Groppa discloses a method comprising: 1) the claimed at a head-mounted device including an image sensor (see Fig. 4, HMD and camera 404) and 2) the claimed one or more processors: capturing, via the image sensor, a live image of a real environments (see [0033], image processor and [0039], general storage for processing steps); 3) the claimed detecting, using the one or more processors, a first portion of the live image of the real environment within a color range (see [0019], providing renderings from the perspective of the user 102 using one or more cameras, using a merged view 116 superimposed from a virtual environment 114); 4) the claimed obtaining pixels based on the first portion of the live image of the real environment (see [0036], the determination step 510 which determines whether the pixel location to be outside of the defined depth range); 5) the claimed filtering, using the one or more processors the pixels to generate a filtered pixels corresponding to a second portion of the live image of the real environment (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for step 512, determines whether the pixel location corresponds to an unwanted background image (e.g., within a chroma key range)); and 6) the claimed modifying, using the one or more processors, the second portion of the live image of the real environment with content based on the filtered pixels, in order to generate a display image (see [0037], the generating a merged video streams step 514 which combines the virtual video and real video).
However, Groppa fails to disclose modifying, wherein one or more processors, obtains a keying mask based on the first portion of the live image of the real environment; filters the keying mask to generate a filtered keying mask corresponding to a second portion of the live image of the real environment, and modifies the second portion of the live image of the real environment with content based on the filtered keying mask, in order to generate a display image. Further, the examiner maintains that it was well known in the art as taught by Schmalstieg. 
Schmalstieg teaches modifying, using the one or more processors, the image of the real environment with content based on the keying mask, in order to generate a display image; and displaying, on the display, the display image (see Fig. 4, the reconstructed scene 415 is equivalent to a real environment, the reconstruction scene 415 is modified based on the keying mask 425, and synthetic image 432, is equivalent to modifying content, to be combined with reconstruction scene 415 based on image 422, see also Fig. 3, the image correction of 465 in Fig. 4 is described in Fig. 3, in which optical and color correction may occur, and see further Fig. 5 describing combining live and synthetic images using two mask regions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of comparing a live and synthetic images in a mixed reality application for the purpose of replacing pixels of a live environment based on a mask.
In considering claim 6, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses the head-mounted device includes a communications interface and obtaining the content includes receiving the content via the communications interface (see [0035], receiving video input signals via various sources, see also Fig. 5 receiving video input 502).
In considering claim 7, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 6. Groppa discloses the live image of the real environment is not transmitted via the communications interface (see [0017], only selectively bringing in real-world objects into the virtual environment).
In considering claim 8, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 6. Groppa discloses neither the live image of the real environment nor the display image is received via the communications interface (see Fig. 4, content could refer to the position and tracking data received at the interface of processor 402 instead of image processor 408, in which case no image data would be received while processing position and tracking data, see also [0021], generating a depth map using position and tracking information).
In considering claim 9, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses the head-mounted device includes one or more positional tracking sensors generating positional tracking data, wherein the content is based on the positional tracking data (see Fig. 4, content could refer to the position and tracking data received at the interface of processor 402 instead of image processor 408, in which case no image data would be received while processing position and tracking data, see also [0021], generating a depth map using position and tracking information).
In considering claim 11, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses before detecting the first portion of the live image of the real environment within the color range, performing, using the one or more processors, image processing of the live image of the real environment (see [0019], providing renderings from the perspective of the user 102 using one or more cameras, using a merged view 116 superimposed from a virtual environment 114).
In considering claim 12, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 11. Groppa discloses the image processing includes at least one of debayering, chromatic aberration correction, or color format conversion (see [0025], image processing rules include keying to a particular chroma color hue, by excluding the background to present objects).
In considering claim 13, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses wherein filtering the keying mask includes performing noise reduction of the keying mask (see [0025], image processing rules include keying to a particular chroma color hue, by excluding the background to present objects).
In considering claim 15, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses generating the display image includes compositing the live image of the real environment and the content based on the filtered keying mask (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are determined to be within a chroma key range by determining if the pixels are within a depth range or not).
In considering claim 16, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses generating the display image includes replacing the second portion of the live image of the real environment with the content (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are determined to be within a chroma key range by determining if the pixels are within a depth range or not).
In considering claim 17, Groppa and Schmalstieg teach all the claimed subject matter. Groppa discloses 1) the claimed an image sensor to capture a live image of a real environment (see Fig. 4, HMD and camera 404); 2) the claimed a processor to: obtain content to be rendered in association with the image of a real environments (see [0033], image processor and [0039], general storage for processing steps); 3) the claimed detecting a first portion of the image of the real environment within a color range (see [0019], providing renderings from the perspective of the user 102 using one or more cameras, using a merged view 116 superimposed from a virtual environment 114); and 4) the claimed generating, based on the first portion of the image of the real environment, a keying mask corresponding to a second portion of the image of the real environment (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are determined to be within a chroma key range by determining if the pixels are within a depth range or not).
However, Groppa fails to disclose modifying the image of the real environment with content based on the keying mask, in order to generate a display image; and displaying, on the display, the display image. Further, the examiner maintains that it was well known in the art as taught by Schmalstieg.
Schmalstieg teaches modifying, using the one or more processors, the image of the real environment with content based on the keying mask, in order to generate a display image; and displaying, on the display, the display image (see Fig. 4, the reconstructed scene 415 is equivalent to a real environment, the reconstruction scene 415 is modified based on the keying mask 425, and synthetic image 432, is equivalent to modifying content, to be combined with reconstruction scene 415 based on image 422, see also Fig. 3, the image correction of 465 in Fig. 4 is described in Fig. 3, in which optical and color correction may occur, and see further Fig. 5 describing combining live and synthetic images using two mask regions).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of comparing a live and synthetic images in a mixed reality application for the purpose of replacing pixels of a live environment based on a mask.
The combination of Groppa and Schmalstieg explicitly do not disclose the newly added claimed perform chromatic aberration correction on the live image to generate a processed image.
Groppa teaches that a post processing effects step 516 may include, for example, geometry lens distortions, corrections for chromatic aberrations, multisampling, resizing and the like (Fig. 5, pages 3-4, paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to shift locations of the post processing effects step 516 to pre-processing effects as claimed because it is well settled that to shift locations of parts is considered to be obvious to one of ordinary skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950). 

In considering claim 19, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 17. Claim 19 is met for the same reasons as claim 6.
In considering claim 20, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 19. Claim 20 is met for the same reasons as claim 7.
In considering claim 21, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 17. Claim 21 is met for the same reasons as claim 9.
In considering claim 23, Groppa and Schmalstieg teach all the claimed subject matter. Claim 23 is met for the same reasons as claim 17.
In considering claim 24, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Schmalstieg discloses wherein the keying mask indicates a subset of pixels of the live image of the real environment, and wherein the subset of pixels corresponds to the second portion of the live image of the real environment (see Fig. 4 and [0103], mask 425 is a second portion of the image of the real environment).  
In considering claim 25, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses wherein the keying mask is a chroma keying mask (see [0023], chroma key color).
6. 	Claims 5, 10, 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Groppa et al. (US 2016/0148429 A1) in view of Schmalstieg (US 2014/0321702 A1) and further in view of Ramaswamy et al. (US 9792491 B1).
In considering claim 5, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 4. However, Groppa fails to disclose a latency between capturing the live image of the real environment and displaying the display image is less than a frame at a frame rate of at least 75 frames per second. Further, the examiner maintains that it was well known in the art as taught by Ramaswamy. Ramaswamy teaches a latency between capturing the image of the real environment and displaying the display image is less than a frame at a frame rate of at least 75 frames per second (see col 15, line 37-43, the frame rate may be below a threshold frame rate). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of a frame rate threshold for the purpose of determining object position.
In considering claim 10, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 9. However, Groppa fails to disclose the positional tracking sensors include one or more infrared sensors. Further, the examiner maintains that it was well known in the art as taught by Ramaswamy. Ramaswamy teaches the positional tracking sensors include one or more infrared sensors (see col 3, lines 27-31, the image capture element may include infrared). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of infrared detection for the purpose of capturing real images.
In considering claim 14, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 13. However, Groppa fails to disclose the noise reduction includes at least one of a morphological filter, blob removal, or edge smoothing. Further, the examiner maintains that it was well known in the art as taught by Ramaswamy. Ramaswamy teaches the noise reduction includes at least one of a morphological filter, blob removal, or edge smoothing (see col 7, lines 55-60, filtering may be applied to image data including edge-detection and smoothing). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of performing edge detect and smooth for the purpose of processing image data.
In considering claim 18, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 17. Claim 18 is met for the same reasons as claim 5.
In considering claim 22, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 21. Claim 22 is met for the same reasons as claim 10.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422